                 Case 1:21-cv-01126-DLC Document 7
                                                 6 Filed 04/13/21 Page 1 of 1




                            Melwani & Chan LLP
                                       1180 Avenue of the Americas, 8th Floor
                                              New York, NY 10036
                                                 (212) 382-4620


                                                     April 13, 2021

      VIA ECF

      The Honorable Denise L. Cote
      United States District Court
      Southern District of New York
      500 Pearl Street, Room 1910
      New York, New York 10007

               Re:    Wang v. MDC Partners Inc., et al., 1:21-cv-1126-DLC
                      McKinnon v. MDC Partners Inc., et al., 1:21-cv-2381-DLC

      Dear Judge Cote:

              We represent plaintiff Wang in the first above referenced action and Joshua Lifshitz
      represents Plaintiff McKinnon in the second above referenced action. The plaintiffs in the above
      actions submit this letter to respectfully request an adjournment of the initial pretrial conference
      currently scheduled in these actions for April 16, 2021 at 3:00pm. We have spoken with counsel
      for defendants who informed us that defendants do not oppose this request.

              Plaintiff Wang commenced her individual action by filing a complaint on February 8,
      2021, challenging certain disclosures in the Registration Statement (“Registration Statement”) on
      Form S-4 filed with the Securities Exchange Commission in connection with the proposed
      acquisition of MDC Partners Inc. (“MDC”) by Stagwell Media LP (“Stagwell”). Plaintiff
      McKinnon commenced his individual action by filing a complaint on March 18, 2021, similarly
      challenging certain disclosures in the Registration Statement. Since then, counsel for the parties
      have been in discussions concerning potential additional disclosures to be made by MDC that
      would moot the complaints. Accordingly, plaintiffs jointly request that the Court adjourn the
      conference until May 14, 2021 while the parties continue their discussions.

                                                              Sincerely yours,




                                                              Gloria Kui Melwani
      cc:      Joshua M. Lifshitz, Esq.
               Mark E. McDonald, Esq.
Granted.    The initial pretrial conference is
rescheduled to May 14, 2021 at 11:30am.       The
parties shall use the telephone credentials
provided in the original scheduling order.
4.13.21.
